42 A.3d 153 (2012)
210 N.J. 149
In the Matter of Robert W. STEIN, an Attorney at Law (Attorney No. XXXXXXXXX).
D-115 September Term 2011 070685
Supreme Court of New Jersey.
May 9, 2012.

ORDER
ROBERT W. STEIN of CHELTEHAM, PENNSYLVANIA, who was admitted to the bar of this State in 1994, having pleaded guilty in the United States District Court for the District of New Jersey to a one-count information charging him with Sherman Act Conspiracy in violation *154 of 15 U.S.C. § 1, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), ROBERT W. STEIN is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective, immediately and until the further Order of this Court; and it is further
ORDERED that ROBERT W. STEIN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that ROBERT W. STEIN comply with Rule 1:20-20 dealing with suspended attorneys.